Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on January 22, 2020. Claims 1-20 were presented, and are pending examination.
This application is national stage of PCT filed on 5/31/18.
Drawings
The drawings filed on 1/22/20 are acceptable. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
For Claim 1:
lines 4-5 recite “… and allocate network bandwidth…”. The claims appears to missing elements and is incomplete, as it is unclear what the bandwidth is allocated for. Clarification is required;
lines 4-5 recite “… generate forward logic and allocate network bandwidth according to the node control table…”. The claims appears to missing elements and is incomplete, as it is unclear what the word “according refers to”. It is unclear if the forward logic is also generated “according to the node control table”. Clarification is required;
lines 4-5 recite “allocate network bandwidth according to the node control table”. However claim 3 lines 4-5 recite “the bandwidth allocation table is used for allocating the network bandwidth”. These limitations appear to be contradictory since they do not clarify how two different tables are used together or separately for bandwidth allocation. Clarification is required;
lines 8-12 recite “forward the training data according to the forward logic…”, and recites “transmit the training data according to the forward logic”. These limitations appear to be redundant, or have the same scope and fail to further limit the scope of the claim. There appears to be missing feature(s) which would distinguish them from each other. Clarification is required.
For claim 3, line 4 recites “… selecting a node for transmitting data…”. However, this limitation is unclear as there are numerous nodes which are recited in the parent claims. It is unclear if this is referring to the control center, the gateway, the core node, the secondary node, or the trained terminal. Furthermore, the “data” in “transmitting data” is unclear if it has any 
Claim 18 is a slight variations of claim 3 and suffers the same deficiency. They are therefore rejected based upon the same rationale. Claim 18, are slight variations of claim 1 and suffers the same deficiency. They are therefore rejected based upon the same rationale.
Claims 2-6,8-13-20 inherit the deficiencies of their respective parent claims, and are thus rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US Publication 20170150420) in view of Fenton et al (US Publication 20030126263).
In reference to claim 1, Olsson teaches a training system server architecture comprising:
a control center, configured to push a node control table (see at least paragraph 186 which teaches the controller #305 sending instructions for packet processing and forwarding);
a management gateway, coupled to the control center, and configured to generate forward logic and allocate network bandwidth according to the node control table (see at least paragraph 
a core node, coupled to the management gateway, and configured to receive the forward logic and forward training data according to the forward logic (see at least paragraph 113, which teaches the forward element #313 coupled to the control plane node #303, and receives the forward rules for sending the packet); and
secondary nodes, coupled to the core node, and configured to receive the forward logic and the training data, transmit the training data according to the forward logic to a trained terminal (see at least paragraph 182, which teaches node #308 receiving messages for configuration, and paragraph 114, which teaches node #308 processing the packets according to the forward rules to a receiving terminal #101).
Olsson fails to explicitly teach receiving training data transmitted by a video server. However, Fenton teaches a multimedia load balancing network and discloses a load balancer #102 receiving multimedia/video data from a relay server #104 for processing and forwarding (see Fenton, at least paragraph 24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Olsson based on the teachings of Fenton for the purpose of facilitating efficient multimedia transmission according to load balancing or forwarding rules.
In reference to claim 2, this is taught by Olsson, see at least paragraph 186 which teaches the controller #305 sending instructions for packet processing and forwarding.
In reference to claim 3, this is taught by Olsson, see at least paragraph 113 teaches packet forwarding rules and paragraph 183 teaches bandwidth allocation rules
In reference to claim 4, this is taught by Olsson, see at least paragraph 109 which teaches multi controller nodes.
In reference to claim 5, this is taught by Fenton, see at least paragraph 3 teaches audio and video data.
In reference to claim 6, this is taught by Olsson, see at least paragraph 183 which teaches node #308 receiving and storing instructions to enable packet transmission.
In reference to claim 10, this is taught by Olsson, see at least paragraph 115 teaches address data.
Claims 7-9,11-20 are slight variations of the rejected claims 1-6,10 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
October 21, 2021